Citation Nr: 9936080	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-02 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to an increased evaluation for service-
connected degenerative arthritis of the right knee, currently 
rated as 20 percent disabling. 


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs which, in part, denied service connection for left 
knee disability and granted service connection for right knee 
disability, assigning a 10 percent rating effective January 
27, 1997.  A notice of disagreement was received in December 
1997, a statement of the case was issued in January 1998, and 
a substantive appeal was received in February 1998.  The case 
was remanded by the Board in October 1998.  

By rating decision in September 1999, the RO increased the 
disability evaluation for the service-connected right knee 
disability to 20 percent, effective from January 6, 1999. 


FINDINGS OF FACT

1.  The veteran does not suffer from current chronic left 
knee disability. 

2.  Prior to January 6, 1999, the veteran's service-connected 
right knee disability was manifested by complaints of pain, 
range of motion of 0 to 120 degrees, but with no instability 
or x-ray evidence of arthritis. 

3.  Since January 6, 1999, the veteran's right knee 
disability is manifested complaints of severe pain, x-ray 
evidence of arthritis, and range of motion of 0 to 30 
degrees, but with no additional functional loss due to pain. 


CONCLUSIONS OF LAW

1.  Chronic left knee disability was not incurred in or 
aggravated by the veteran's period of active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

2.  Prior to January 6, 1999, the schedular criteria for 
entitlement to a rating in excess of 10 percent for the 
veteran's service-connected right knee disability were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).

3.  Since January 6, 1999, the schedular criteria for 
entitlement to a rating in excess of 20 percent for the 
veteran's service-connected right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has significant pain in both his 
left and right knees.  He reports undergoing two surgeries on 
his right knee with little relief.  He also notes that his 
left knee is getting worse and more painful by the day.  He 
therefore argues that he is entitled to a higher evaluation 
for his right knee disability and service connection for his 
left knee disability.

I. Service Connection for Left Knee Disability

In its October 1998 remand, the Board noted that the left 
knee disability claim was well-grounded under 38 U.S.C.A. 
§ 5107(a).  In this regard, it was acknowledged that VA 
examination in May 1997 had resulted in a diagnosis of 
chronic strain.  In order to meet the duty to assist the 
veteran, the case was remanded for further medical 
development.  After reviewing the claims file, the Board 
finds that no further action is necessary to meet the duty to 
assist the veteran.  38 U.S.C.A. § 5107(a). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In turning to the merits, the Board stresses that when 
considering whether a claim is well-grounded, the 
truthfulness of evidence is presumed.  King v. Brown, 5 
Vet.App. 19, 21 (1993).  However, when considering the merits 
of a claim, the Board must weigh the evidence and determine 
which items of evidence are the most persuasive.  In order 
for a claimant to prevail, the positive evidence and the 
negative evidence must at least be in a state of equipoise.  
38 U.S.C.A. § 5107(b).  

After reviewing the claims file, the Board is compelled to 
conclude that the preponderance of the evidence is against 
the veteran's service connection for left knee disability 
claim.  Pursuant to the Board's remand, the veteran underwent 
special VA examination in January 1999 for the express 
purpose of ascertaining whether a medical diagnosis of left 
knee disability was warranted.  At the January 1999 VA 
examination, the veteran complained of stiffness in both his 
knees that had been going on for the prior six months.  He 
also reported that he experienced significant pain and that 
bending and walking was difficult.  However, clinical 
examination of the left knee examination showed no effusion 
or any deformity.  There was no patellar tenderness although 
the veteran complained of severe pain on movement of the 
knee.  Active range of motion was reported to be to 40 
degrees and passive range was to 130 degrees.  The ligaments 
were stable and x-rays revealed the left knee to be normal 
looking.  Based on these findings, the examiner reported that 
the veteran had a normal left knee.  The examiner added, 
"there was no diagnosis on the left knee complaints.  The 
knee complaints were subjective, as there was no evidence of 
instability or any orthopedic joint pathology.  There was no 
muscle atrophy in the quadriceps.  The left knee complaints 
did not warrant a diagnosis."

Against these January 1999 findings, the Board has considered 
prior medical records, including the report of VA examination 
in May 1997.  However, the Board finds that the May 1997 
examination diagnosis of chronic strain is not supported by 
the clinical findings.  Specifically, the examiner noted in 
May 1997 that the left knee was normal with full range of 
motion of 1-140 degrees.  The examiner further reported that 
the ligaments were stable, and the left knee was reported to 
appear normal on x-ray.  In reviewing the May 1997 
examination report, the Board believes it clear that the 
examiner rendered the diagnosis of chronic strain based 
solely on history and not upon any current clinical findings.  

As already noted, the January 1999 VA examination was 
conducted for the express purpose of determining whether 
there is a current chronic left knee disability.  After 
noting that the veteran's medical records and claims file had 
been reviewed, along with a copy of the Board's remand, and 
after examining the veteran, the examiner determined, in his 
or her medical judgment, that a diagnosis of current left 
knee disability was not warranted.  Under the circumstances, 
the Board finds that the opinions and findings of this 
examiner should be afforded considerable weight. 

When a claim is filed for entitlement to service connection, 
there must be a finding of a current chronic disability.  
Although the veteran may report symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  With this in mind, the Board 
acknowledges the veteran's assertions of left knee problems 
during service and further acknowledges that such complaints 
were documented in his service medical records.  However, in 
view of the clear medical opinion rendered as a result of the 
January 1999 VA examination that there is no basis for a 
medical diagnosis of current chronic left knee disability, 
the Board must assume that the left knee problems noted 
during service were acute in nature and resolved without 
leaving residual disability.   

In reviewing the merits of the veteran's left knee disability 
claim, the Board has been mindful of the provisions of 38 
U.S.C.A. § 5107(b), but the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran currently suffers from chronic left knee disability 
which is related to his military service. 

II. Increased Rating for Right Knee Disability.

The second issue for appellate review involves the proper 
rating to be assigned for the veteran's service-connected 
right knee disability.  This is an original claim placed in 
appellate status by a notice of disagreement taking exception 
with the initial 10 percent rating assigned.  Accordingly, 
his claim must be deemed "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a), and VA has a duty to assist the 
veteran in the development of facts pertinent to the claim.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection through the present.  This obligation was 
satisfied by the examinations and records described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection for a right knee disorder was established 
by rating decision dated September 1997.  That decision 
assigned a 10 percent rating for the veteran's right knee 
disability.  The veteran appealed that decision and 
ultimately underwent another VA examination on January 6, 
1999, which revealed degenerative arthritis.  Based on this 
finding and clinical evidence of some limitation of motion , 
the RO increased the disability rating from 10 percent to 20 
percent, effective January 6, 1999.  The RO also restyled  
the service-connected disability as "degenerative arthritis 
of the right knee" and, as discussed below, assigned a new 
diagnostic code.  The Board, therefore, must now determine 
whether a rating in excess of 10 percent was warranted prior 
to January 6, 1999, and whether a rating in excess of 20 
percent is warranted after January 6, 1999.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Prior to January 6, 1999.

The service medical records clearly document right knee 
problems and two arthroscopic procedures were noted.  On 
separation examination in November 1996, At his separation 
examination in , the veteran reported sharp pain in both his 
knees and reported that he could not run to bend his knees.  
He was diagnosed with occasional bilateral knee pain on 
running, excessive walking and prolonged sitting.  

The veteran underwent a VA examination in May 1997.  The 
veteran reported complaints of pain and locking of the knee.  
Clinical examination of the right knee revealed it was in 
slight valgus and the ligaments were stable with no 
tenderness.  Range of motion was to 120 degrees.  McMurray 
and Drawer tests were negative.  On x-ray, the right knee was 
reported to appear normal.  The pertinent diagnosis was 
chronic strain.

When the RO established service connection in its September 
1997 rating decision, it assigned a 10 percent rating under 
the provisions of 38 C.F.R. § 4.72, Diagnostic Code 5257.  
This Diagnostic Code provides that a 10 percent rating is 
warranted where there is slight knee impairment with 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is warranted where there is moderate knee 
impairment with recurrent subluxation or lateral instability.  
In reviewing the RO's September 1997 rating decision, the 
Board believes that its use of Diagnostic Code 5257 was not 
entirely proper in that there was no evidence of instability 
at the May 1997 VA examination.  In the rating decision, the 
RO in fact noted a lack of evidence of instability or laxity.  
The RO did note that range of motion was limited to 120 
degrees.  Further, the RO indicated that a higher evaluation 
of 20 percent was not warranted since there was no moderate 
loss of motion.  Based on the rating decision, the Board 
believes that the right knee disability was in fact rated on 
the limitation of flexion criteria set forth in Diagnostic 
Code 5260.  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
if flexion is limited to 45 degrees, and a 20 percent rating 
is warranted if flexion is limited to 15 degrees.  There is 
no evidence of any limitation of motion to warrant assignment 
of a rating in excess of 10 percent prior to January 6, 1999.  
While it would appear that not even a 10 percent rating was 
warranted based strictly on range of motion, the Board 
assumes that the RO duly gave consideration to the veteran's 
complaints of pain and thus justified a 10 percent rating.  
See 38 C.F.R. § 4.40, 4.45. 


From January 6, 1999.

On VA examination on January 6, 1999, the veteran complained 
of stiffness of both knees that had been going on for about a 
month.  He reported that it was difficult to bend his knees 
and that walking was difficult. 

Right knee examination showed that the alignment was normal 
and there was a surgical scar from arthroscopy.  There was no 
effusion or swelling.  Patellar position was normal, but he 
complained of pain on palpation.  Joint line was nontender.  
Mediolateral and anteroposterior stability was maintained.  
Active range of motion of the right knee was 0-30 degrees 
with complaint of severe pain.  Passive range of motion was 
0-75 degrees with complaint of severe pain.  Quadriceps 
muscle was of normal tone and there was no atrophy.  X-ray 
showed degenerative arthritis of the right knee to a moderate 
degree.  Degenerative arthritis right knee status post 
arthroscopic surgery was the pertinent diagnosis.

Based on the January 6, 1999, VA examination findings, the RO 
increased the disability rating from 10 percent to 20 
percent, effective that date.  In doing so, the RO cited the 
provisions of 38 C.F.R. § 4.72, Diagnostic Code 5010-5260.  
Arthritis due to trauma, substantiated by x-ray, is to be 
rated as degenerative arthritis.  Under Diagnostic Code 5003 
for degenerative arthritis, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific join involved.  The appropriate diagnostic 
codes for limitation of motion of the knee is Diagnostic 
Codes 5260 and 5261.  

Under Diagnostic Code 5260, a 20 percent rating is for 
application when flexion is limited to 30 degrees.  A 30 
percent evaluation is warranted where the flexion is limited 
to 15 degrees.  Under Diagnostic Code 5261, a 20 percent 
evaluation is warranted if extension is limited to 15 
degrees, and a 30 percent evaluation is warranted if 
extension is limited to 20 degrees.

It is clear that degenerative arthritis has been shown by x-
ray and that the limitation of flexion is to 30 degrees.  
Such findings warrant a 20 percent rating under Diagnostic 
Code 5260, but no higher rating is warranted.  While the 
veteran does complain of pain, the limitation of motion to 30 
degrees with complaints of severe pain was noted by the 
examiner, and the examiner expressly commented that there was 
no evidence of additional functional loss due to pain, 
weakness or fatigue of the right knee.  Therefore, the Board 
finds that a rating in excess of the current 20 percent is 
not otherwise warranted.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, there is clearly not such limitation of extension so 
as to warrant any rating in excess of 20 percent under 
Diagnostic Code 5261.  The Board also notes that the veteran 
would not be entitled to a higher evaluation under Diagnostic 
Code 5257.  That code provides that severe impairment of the 
knee with recurrent subluxation or lateral instability 
warrants a 30 percent evaluation.  However, the last 
examination of record  did not reveal subluxation nor 
instability and thus this code is not for application in this 
matter.

Conclusion

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) as to the proper rating to be assigned both prior 
to and since January 6, 1999.  However, there is not such a 
state of equipoise of the positive evidence with the negative 
evidence so as to otherwise warrant higher ratings during 
either period. 

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized for this 
injury since service and there is no evidence of marked 
interference with employment.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

